DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon Japanese Patent Application 2020-039959 filed on March 9, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 3, 8, 11, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Kakuta et al. [U.S. Patent Publication 2004/0181439], discloses a terminal device operated by a driver for making a parking reservation (paragraph 0040), a computer implemented system determining if a parking spot is available to the driver and transmitting the parking vacancy confirmation to the driver (figure 1 and paragraphs 0036, 0097, and 0098), a driver’s terminal device receiving data regarding the parking spot reservation being accepted or rejected (paragraph 0100), and a service relating to the request made by a driver when reserving a parking spot (paragraphs 0011 and 0012).  The second most similar art of record, Mowatt et al. [U.S. Patent Publication 2018/0218605], discloses parking spaces which do not fit a requestor’s vehicle size not being available to a driver when he/she is requesting a parking space (paragraph 0035).  However, no art of record discloses (1) the utilization request being accepted by the apparatus in accordance with a past experience in service utilization of the utilization applicant nor (2) a past experience in service utilization of a person different from the utilization applicant, notifying at least either one of an apparatus of a first applicant and an apparatus of a second applicant of a predetermined utilization restriction so as to suppress mutual interference between utilization of a first parking space by the first applicant and utilization of a second parking space different from the first parking space by the second applicant, when there are the first applicant that desires to utilize only a parking space and the second applicant that desires to utilize both a parking space and a service available in the parking space.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCool et al. [U.S. Patent Publication 2018/0111492].

With regard to claim 1, McCool et al. meets the limitations of:
an information processing apparatus comprising a controller comprising at least one processor configured to perform accepting a utilization request of a parking space from an apparatus of a utilization applicant [a user operated mobile device used for making a reservation for a wireless vehicle charging space (paragraph 0089)]
providing information on a service that is available besides parking in the parking space to the apparatus of the utilization applicant, the utilization request being accepted by the apparatus [a mobile application providing information regarding the location of the wireless charging location for a vehicle (paragraph 0072 and figure 6, items 604, 606, and 610)]
accepting a response conveying a request to utilize the service from the apparatus of the utilization applicant [a user operated mobile device used for making a reservation for a wireless vehicle charging space with a server and the mobile application guiding the user to the charging station (paragraph 0089) ]

With regard to claim 2, McCool et al. meets the limitations of:
the controller further performs selecting the information on the service to be provided to the apparatus of the utilization applicant the utilization request being accepted by the apparatus, in accordance with a utilization status of another parking space associated with the parking space or a reservation status of the other parking space [a user interface in communication with a charging reservation server (paragraph 0089) where the mobile application of the user provides wireless charging alignment information to the user in order to aid the user to aligning his/her vehicle with the wireless charger (paragraph 0074 and figure 10)]

With regard to claim 4, McCool et al. meets the limitations of:
the controller further performs selecting the information on the service to be provided to the apparatus of the utilization applicant, the utilization request being accepted by the apparatus, in accordance with a time slot desired for parking space utilization by the utilization applicant [a user interface in communication with a charging reservation server (paragraph 0089) where a reservation time can be requested by the user (paragraph 0072) and the charging can be activated once the vehicle is in the parking spot during the reserved time slot (paragraphs 0079 and 0080)]

With regard to claim 6, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 7, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 10, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 14, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

	With regard to claim 20, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCool et al. [U.S. Patent Publication 2018/0111492] in view of Mowatt et al. [U.S. Patent Publication 2018/0218605]

With regard to claim 5, McCool et al. fails to disclose of the controller further performs providing information on a second parking space to the apparatus of the utilization applicant, when the response conveying the request to utilize the service is accepted, and there is the second parking space more suitable for the service, utilization of the service being requested, than the parking space.  In the field of parking reservation systems, Mowatt et al. teaches:
the controller further performs providing information on a second parking space to the apparatus of the utilization applicant, when the response conveying the request to utilize the service is accepted, and there is the second parking space more suitable for the service, utilization of the service being requested, than the parking space [parking spaces which do not fit a requestor’s vehicle size not being available to a driver when he/she is requesting a parking space (paragraph 0035)]
It would be obvious to one with ordinary skill in the art to combine the elements of McCool et al. and Mowatt et al. to create a parking reservation system where the system presents parking spots more suitable for user’s vehicle instead of those unsuitable for the user in order to provide possible spaces for the user to park in where the motivation to combine is to provide a parking reservation system for wirelessly charging a vehicle (McCool et al., paragraph 0001).

	With regard to claim 13, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

	With regard to claim 19, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2018/0350157 to Koreishi et al. discloses a parking management system.
U.S. Patent Publication 2016/0240083 to Chinomi discloses a vehicle management system.
U.S. Patent Publication 2015/0066545 to Kotecha et al. discloses mobile parking systems and methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689